DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action responsive to application 17257578 filed 1/3/2021.  Claims 1-8 are pending.

Drawings
The drawings (Figs. 1-2) are objected to, in accordance with 37 CFR 1.84(l), because the weight, density, and darkness of all lines and letters (dashed lines, solid lines, and text within and outside of shaded areas) are not heavy enough to permit adequate reproduction.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3-5, & 8 are objected to because of the following informalities:  
	Regarding Claim 1:

		Regarding Claim 3:
The recitation “the fuel” (ll. 2, 3, 4) is believed to be in error for - - the gaseous fuel - -.
The recitation “reduced by reduction of the heat in the preheating system that is supplied to the fuel” (ll. 3-4) is believed to be in error for - - is reduced by reducing an amount of heat supplied to the gaseous fuel by the preheating system - -.
		Regarding Claim 4:
The recitation “the minimum temperature (TB)” (l. 2) is believed to be in error for - - a minimum temperature - -.
The recitation “the fuel” (ll. 3, 4) is believed to be in error for - - the gaseous fuel - -.
		Regarding Claim 5:
The recitation “the valves” (l. 3) is believed to be in error for - - the multiple valves - -.
		Regarding Claim 8:
The recitation “a control device” is believed to be in error for - - the control device - -.			
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 1, the recitation “if the valve is about to exceed the critical opening position, reducing a temperature (TB) of the fuel” (last two lines) is vague and indefinite because it is unclear what the term “about to exceed” requires in the claim.  First, it is unclear whether (a) the valve must be at the critical opening position as a prerequisite for determining that B is reduced), but Applicant’s specification only mentions the term “exceed” twice, one mention (at para. [0006]) merely repeats the claim language whereas the other mention (para. [0017]) merely states the necessity of ensuring that the valve does not exceed the critical opening position, without providing guidance as to what it means to be “about” to exceed the critical opening position.
Regarding Dependent Claims 7 & 8, claims 7 & 8 are directed to an apparatus depending from a method claim.  Claims 7 & 8 make it unclear as to whether the gas turbine plant in claim 1 is required given that claim 1 appears to recite a method for operating a gas turbine plant having a gas line, combustion chamber, gas turbine, and at least one valve whereas claim 7 is merely directed to a control device, which would not include all the features of the gas turbine plant recited in claim 1, and claim 8 recites “a gas turbine plant” as though no gas turbine plant was previously required.  Thus it is unclear whether claim 7 requires a gas turbine plant and whether claim 8 requires a gas turbine plant (claim 1) with a control device and a gas turbine plant comprising the control device and a gas turbine plant.  Note that if the gas turbine engine is not required in claim 1, then claim 1 would appear not to recite statutory subject matter under 35 U.S.C. 101 because the only required step is the step of defining a critical opening position of a valve, which step can be performed purely in the mind (the “reducing a temperature” step is conditional and is thus not required to be performed in claim 1).  It is presumed that the method is performed with a manufactured gas turbine plant and its constituent claimed components to provide the integration of the “defining” step into a practical application (prong two in revised step 
Dependent Claims 2-6 are rejected under 35 U.S.C. 112(b) for their dependence from claim 1.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Dependent Claims 7 & 8 are directed to apparatus (a control device in claim 7 and a gas turbine plant comprising the control device in claim 8) whereas the parent claim  (claim 1) is directed to a method of operating a gas turbine plant.  The apparatus does not positively require the performance of the method steps but instead requires “means for carrying out the method as claimed in claim 1” which invokes 35 U.S.C. 112(f) to recite the control device 18 with storage storing a critical opening position and with connections for implementing a regulating loop to cause the gas turbine to operate according to a predefined power or combustion temperature (para. [0025]).  Thus the apparatus must be capable of carrying out the method of claim 1.  However, since the control device does not inherently perform the method of claim 1 as soon as the last piece of the control device is assembled but rather must be connected to a gas turbine plant and operated first, the apparatus must also be capable of not performing the method of claim 1 (i.e. when it is not operating).  The same reasoning applies to claim 8 with the gas turbine plant having the control device, since the method of claim 1 will not be performed instantaneously when the gas turbine plant and the control device are assembled together as both must be operational first.  Thus since claims 7 & 8 do not require the performance of the method steps, claims 7 & 8 fail to include all the limitations of claim 1.  As claims 7 & 8 are improper dependent claims, no prior art rejections are applied to claims 7 & 8 at this time.  Should Applicant amend claims 7 & 8 to be independent claims, prior art will be applied if available.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brautsch 20070062200.
Regarding Independent Claim 1, Brautsch teaches a method (see Title) for operating a gas turbine plant (para. [0002]) with gaseous fuel (para. [0004]), which is transported through a gas line to the gas turbine plant (para. [0003]), is burned in a combustion chamber (para. [0003]) and is subsequently supplied to a gas turbine (para. [0002]), wherein at least one valve for regulating the throughflow of the fuel to the combustion chamber is installed in the gas line (fuel throttling accomplished by a valve of some kind; para. [0019]), the method comprising:
defining a critical opening position (Scrt) for the valve (a critical opening position inherently exists, for instance a maximum open position of the valve which is one of the critical positions disclosed by Applicant at paras. [0013] & [0024], though the critical opening position can also be defined dynamically as a result of changing operating conditions as disclosed by Applicant at para. [0013] and thus the position of Brautsch’s valve at the time the fuel temperature is reduced can also be interpreted to correspond to such a dynamically-defined critical opening position; Brautsch, para. [0017]), and 
if the valve is about to exceed the critical opening position (Scrt), reducing a temperature (TB) of the fuel in the gas line (the italicized step is a contingent limitation – i.e. “if” the valve is about to exceed the critical opening position, the temperature is reduced – and therefore the italicized step does not have to be carried out, however it is noted that Brautsch does decrease the temperature of the fuel when the valve is at the critical opening position defined by the position of the valve when the temperature must be decreased in Brautsch as taught at para. [0017]; see MPEP 2111.04 II).
Regarding Dependent Claim 2, Brautsch further teaches the critical opening position (Scrit) is above 70% of a maximum opening position (when fully open, the valve is above 70% of the maximum opening position).
Regarding Dependent Claim 6, Brautsch further teaches a turbine power (P) is additional reduced (para. [0018]).  It is noted that the turbine power being reduced is interpreted as being part of the contingent limitation in claim 1 (the reduction in power is disclosed by Applicant at para. [0017] of Applicant’s specification as occurring subsequent to the temperature reduction step, which is a contingent limitation, and thus the power reduction step is also a contingent limitation that is not required to be carried out in the claim (though Brautsch teaches this step as well).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brautsch, as applied to claim 1 above, and further in view of Bilton 20100307157.
Regarding Dependent Claim 3, Brautsch teaches the invention as claimed and as discussed above for claim 1, but Brautsch fails to teach the gas turbine plant has a preheating system for the fuel, and the temperature (TB) of the fuel in the gas line is reduced by reduction of the heat in the preheating system that is supplied to the fuel.
Bilton teaches a gas turbine plant (Fig. 5) having a preheating system (heat exchanger 52 and lines 50 and 60 along with avlve 78 and 79) for gaseous fuel (para. [0030]), wherein the temperature of the fuel is reduced by reducing the amount of heat supplied to the fuel from the preheating system (para. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brautsch such that the gas turbine plant has a preheating system for the fuel, and the temperature (TB) of the fuel in the gas line is reduced by reduction of the heat in the preheating system that is supplied to the fuel, as taught by Bilton, in order to control the temperature of the fuel supplied to the combustor (Bilton; para. [0042]).  It is noted that the temperature being reduced is interpreted as a part of the “reducing a temperature” step in claim 1 which is a contingent limitation that is not required to be carried out in claim 1, thus the reduction of the temperature in claim 3 is also not required to be carried out since it is subject to the same contingency.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brautsch, as applied to claim 1 above, and further in view of Taylor 20160060554.
Regarding Dependent Claim 4, Brautsch teaches the invention as claimed and as discussed above for claim 1, but Brautsch fails to teach a threshold value (Tmin) for the minimum temperature (TB) of the fuel is determined with account taken of a present value for an operating parameter of the gas turbine plant, and the reduction of the temperature (TB) of the fuel in the gas line is stopped if the threshold value has been reached.
Taylor teaches supplying gaseous fuel to a gas turbine plant (paras. [0002]-[0005]) and keeping the temperature of the fuel above a minimum value (para. [0006]), the minimum value being determined in part by the composition of the fuel (para. [0006]), which is consistent with Applicant’s specification for the claimed operating parameter (see Applicant’s specification at para. [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brautsch such that a threshold value (Tmin) for the minimum temperature (TB) of the fuel is determined with account taken of a present value for an operating parameter of the gas turbine plant, and the reduction of the temperature (TB) of the fuel in the gas line is stopped if the threshold value has been reached, as taught by Taylor, in order to avoid the fuel hydrocarbon dew point and the fuel moisture dew point to thus avoid condensation (Taylor; para. [0006]).  It is noted that the reduction of the temperature in the instant claim is interpreted as corresponding with the reducing the temperature step in claim 1 and is therefore not required to be carried out in the instant claim due to the fact that the temperature reduction step in claim 1 is a contingent limitation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brautsch, as applied to claim 1 above, and further in view of Chen 20140130477.
Regarding Dependent Claim 5, Brautsch teaches the invention as claimed and as discussed above for claim 1, but Brautsch fails to expressly teach multiple valves are installed in the gas line and use is made of the position of each of the valves.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brautsch such that multiple valves are installed in the gas line and use is made of the position of each of the valves, as taught by Chen, in order to supply fuel to a plurality of fuel nozzles (Chen; para. [0030]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741